Interlocutory and final decrees affirmed. This is a bill for a declaratory decree under G. L. (Ter. Ed.) c. 231 A, §§ 1 and 2, inserted by St. 1945, c. 582, § 1. It comes here upon an appeal from a final decree dismissing the bill after interlocutory decrees sustaining demurrers. The material allegations of the bill are that the four plaintiffs are citizens and taxpayers of Quincy and that they bring this bill in their own behalf and in behalf of others similarly interested. They allege that the defendant Strout is the holder of a permit to operate a motel on Hancock Street, Quincy, issued by the defendant health commissioner of Quincy. They further allege that this permit was illegally issued, that the motel will be detrimental to the public good, and that it will result in private damage to them as owners of property in the immediate neighborhood. The question raised by each of the demurrers is whether the bill discloses the existence of an actual controversy within the meaning of c. 231 A, § 1. We are of opinion that it does not. This case, it seems to us, is controlled by what was said in Povey v. School Committee of Medford, 333 Mass. 70, 72, “We cannot believe that the Legislature intended that public officers should be subject to harassment by taxpayers as to their official acts in this manner.” See School Committee of Cambridge v. Superintendent of Schools of Cambridge, 320 Mass. 516; Kaplan v. Bowker, 333 Mass. 455.